 

Exhibit 10.1

[image_002.jpg] 



 

CONFIDENTIAL – VIA EMAIL

 

January 13, 2016

 

Mr. Christopher Aye, EVP & CFO

Mr. Rick Bigelow, SVP

Skyview Capital

8th Floor North Tower

2000 Avenue of the Stars

Los Angeles, CA 90067

 

Re:Skyview’s Portfolio Company, IMT

 

Dear Chris and Rick:

 

This updated letter of intent ("Letter of Intent" or “LOI”) sets forth the
post-initial due diligence intent on the part of xG Technology, Inc (“xG” or the
“Buyer””) whereby xG, or its assignee or designee, will acquire designated
assets (the "Designated Assets") and liabilities (the “Designated Assumed
Liabilities”) of Integrated Microwave Technologies, a Delaware LLC (“IMT” or the
“Company”) as designated on Schedules "A" and “B” hereto, which such schedules
are incorporated herein by reference. Such business and assets are to be
acquired from the owner, Skyview Capital (the “Seller”). The parties herein will
be collectively referred to as the “Parties”.

 

This LOI is intended to be binding on both Parties and supersedes the
preliminary nonbinding LOI dated November 18, 2015.

 

The bulk of xG’s due diligence investigation is done and it both appreciates and
recognizes the professional way that IMT and Seller assisted us in such matter.
While xG has some concerns based on such investigation, and which Seller
acknowledges, it is the intent of the Parties hereto that such concerns be
handled at this point as conditions precedent to closing (“Conditions
Precedent”) as outlined below. Additionally, xG will continue to have access to
the management of IMT between this date and closing (the “Closing”) regarding
any remaining outstanding items and to understand any changes to the business
between now and Closing. Seller agrees that management is to keep xG apprised of
any changes in its business or the operations thereof up until and including the
date of Closing.

 

It is our intent to negotiate a mutually acceptable business and asset purchase
and sale agreement (the "Agreement") which, among other things, will provide for
the following:

 

1.Provided that the Seller agrees to the terms below and countersigns this LOI
by January 14, 2016, and subject to Seller also meeting such dates and
requirements to achieve a quick and timely closing, xG agrees to close by
January 31, 2016. And despite concerns raised from the due diligence
investigation, as long as Conditions Precedent below are dealt with to Buyer’s
satisfaction, xG will not propose to amend the overall consideration of $3
million for the Designated Assets and that was previously discussed. Should such
terms however change, that may materially impact any other terms below and xG
reserves the right to revise such terms and/or withdraw its offer.

 

2.Provided a timely closing, xG will pay $1.5 million cash to Seller by March
31, 2016; or alternatively sixty days post-closing should such closing date be
later than January 31, 2016.

 

 

 

 



240 South Pineapple Avenue • Suite 701 • Sarasota, FL 34236 • 941.953.9035 •
941.954.8595 (F) • www.xGtechnology.com

 





 

 

3.xG agrees to provide a promissory note at Closing for an additional $1.5
million cash to be paid eighteen months subsequent to the date of Closing. xG
will pay 6% interest, payable semi-annually, on such note and the Parties by
mutual agreement can choose to pay it in shares should they deem that
preferable.

 



4.Conditions Precedent to Closing are as follows:

 

A.John Payne agrees to a compensation and incentive package that is mutually
agreeable to both xG and him.

 

B.The sublease references that it can be automatically extended until November
2017 and after adjusting the rent to the actual square footage that IMT now
utilizes. This extension should be done and subjected to xG’s acceptance of such
revised terms and based on the actual square footage now occupied/needed by IMT.
xG and IMT management will need to mutually agree these terms.

 

C.xG sees each updated financial statement since the last one it received in due
diligence and to be updated up until and including the date of Closing.

 

D.IMT will provide xG with the best estimate of the amount of costs of goods
sold that it projects for 2016 that will come out of existing inventory (where
xG does not have to pay the costs of new inventory). And in such a manner that
xG can then determine the estimated COGS where the Company will have to fund its
COGS. That was unclear from the projections that xG already received.

 

E.Any other material items that may substantially impact cash flow based on the
projection should be disclosed to xG.

 

F.The terms of the promissory note will be agreed.

 

5.Once this LOI is fully executed, xG will be required to issue a press release
concerning this acquisition. And xG will provide Seller with an advance copy of
such release before issuance thereof.

 

6.In consideration of the substantial expenditures of time, effort, and expense
to be undertaken by xG in connection with the performance of due diligence and
the preparation of the Agreement, the Company and Seller agree not to initiate
or enter into any discussions with any other prospective purchaser of the assets
and/or liabilities, or of the stock or businesses of the Company prior to 15
February 2016.

 

7.Upon execution of this Letter of Intent, and assuming satisfactory resolution
of the Conditions Precedent, the Company, the Seller and their respective agents
agree to negotiate and work toward the execution of the Agreement. The parties
agree that, if the Agreement is negotiated to the satisfaction of the respective
parties, upon execution of the Agreement, they will with all deliberate speed
take such actions as are reasonably necessary to consummate the transaction.

 

8.This transaction will be subject to the satisfaction of the terms, covenants,
conditions and other provisions to be contained in the Agreement. And such
Agreement shall also contain such other terms, covenants and conditions as are
customary for a transaction of this size and type.

 

This Letter of Intent is intended to be and shall constitute a legally binding
and enforceable document of xG and the Seller, each acting through its
respective Boards of Directors.

 

If the foregoing meets your approval, please so signify by signing and returning
the enclosed copy of this Letter of Intent.

 





 

 

Balance of page left intentionally blank.

 



 

 

This Letter of Intent may be executed in counterparts and each counterpart will
be treated as if it were an original.

 



  Sincerely,         xG Technology, Inc.         By: /s/ George F. Schmitt      
  George F. Schmitt, CEO         (This LOI is good only until 5 p.m. Wednesday,
Jan. 14, 2016, unless both signatures received)

  

Agreed and accepted:

 

International Microwave Technologies, LLC

 





/s/ Richard A. Bigelow       Print Name/Title:  Richard A. Bigelow
                              CEO - IMT  



  

 



 





 





 